IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                        :   No. 2544 Disciplinary Docket No. 3
                                        :
JAMES DOWNING BRADY                     :   Board File No. C1-18-844
                                        :
                                        :   (Supreme Court of New Jersey, D-33
                                        :   September Term 2017)
                                        :
                                        :   Attorney Registration No. 33415
                                        :
                                        :   (Out of State)


                                      ORDER

PER CURIAM
       AND NOW, this 4th day of January, 2019, having failed to respond to a Notice

and Order directing him to provide reasons against the imposition of reciprocal

discipline, James Downing Brady is suspended for three months from the practice of

law in the Commonwealth of Pennsylvania. He shall comply with all the provisions of

Pa.R.D.E. 217.